          Case 1:18-cv-09937-JGK Document 6 Filed 11/02/18 Page 1 of 1




                                                                             ​Javier   L. Merino*
                                                                             Direct Dial: 201-355-3440
                                                                             Facsimile: 216-373-0536
                                                                             Email: JMerino@DannLaw.com



November 2, 2018


Filed Via ECF/CM

Honorable Judge John Koeltl
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re: ​Delgadillo v. Century 21 Department Stores, LLC, 1:18-cv-09937

Dear Honorable Judge Koeltl:

        Please accept this letter as notification that the parties have reached a settlement in
principal relative to the above matter. The parties respectfully request that the Court stay all
deadlines for 30 days. Upon execution of the Agreement, the parties will submit a joint
stipulation of settlement and dismissal.

                                              Sincerely,

                                              /​ s/ Javier L. Merino, Esq.
                                              Attorney for Plaintiff


Cc:    Shira M. Blank
       sblank@ebglaw.com




____________________________________________________________________________________
                            DannLaw                                     DannLaw.com
                 1 Meadowlands Plaza, Suite 200                        [877] 475-8100
                East Rutherford, New Jersey 07071
                                     *Licensed in NJ and NY
                                                1
